‘Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Pagelof8 ~

- EXHIBIT 13.
Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Page 2 of 8

t

MccGr ath | North , : , P: sgzetsGani TF aon B57 eon

kr: 4 it
arionwers cbrookrouser.sinaygercotatiinonthcem

April 1, 2019

Rosemari¢ Rhodes

U.S. Equal Employment Opportunity Commission
Baltimore Meld Office ’

G.H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Ballimore, MD 22201

*

Re: LerriCmogiily, First Nata Technologics, lig,
EEOC Charge No. 846-2016-24046

Derr Ms. Rhodes:

As you are aware, this Firm represents Respondent, First Data Technologies, Inc. in the
above-referenced matter. Per my discussion with EZOC Investigator, Janel Griffin, on Friday, |
March 2g, 2019, | write to respectfully request that the Commission reconsider its reasonable
cause determination issued in this matter on March 2), 2019. This request is in accordance with
29 CFR. § 1601.21. y ; 4

It is my understanding that the determination was issued ns Counsel for Respondent
inadvertently failed ta provide additional information to Ms. Griffin regarding comparator
employces who were also discharged for call avoidance. The determination states that, “Based
on Respondent's failure to produce the requested response, t have inferred that examination of
Respondent's evidence would not refute the Charging Partys allegations. Thereforc, 1 have
determined that the evidence provided by the Charging Party establishes reasonable cause ta
believe that Respondent violated the ADA after ft discharged the Charging Party.”

'. (Determination, p.2).‘  :

I

Although it is Respondent's position that the evidence adduced during the investigation .
is insufficient to esiabish a. prima facie case of discrimination under the ADA, Respondent .
submits that further evidence demonsirates that other employecs outside of, Complainant's
protected class? were ulse discharged for call avoidance. Attached ag Exhibit L are termination
records regarding Employee LD No. 273491. Altached as Exhibit M are termination resords
regarding Employee [0 No. 293970. Both employees were also terminated for cal! avoidance.

This evidence unequivocally demonstrates that Charging Party was terminated for call
avoidance and would have been 'terminaléd cven in the absence of her alleged. disability.
Accordingly, she cannot establish the requistie but-for causation to maintain an ADA

 

1 On this polnt, ihe determination specifically finds that Charging Party's requests for FMLA leave and

reduced work achedule were granted as reasonahile accommodations, and there are no other findings of
discrimination.

* Although Respondent dots not track employees’ diswbillty status, there ig no record of either of the
comparator employees requesting an ADA Jeave ar accomadation. ‘
\ ‘
MeGroth Month Mullin & Kratz, PC LLO | Fist Nadonal Tore), Suite 37004 160! Dodge St | Orrisha, ME 6810? | ene megrathaseth.com

* +

¥

 
Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Page 3 of 8

April 1, 2019
Page 2

discrimination claim. See Anderson v. Consolidation Coal Co., 646 Fed, App'x 175, 180 (4th Cir.
2036}. Respondent submits that a no reasonable cause determination should be issued and
Charging Party's charge should be dismissed.

Finally, Counsel for Respondent acknowledges that this evidence was not previously
furnished to Ms. Griffin. Ms. Griffin sent email correspondence ta me on February 4, 2019,
checking on the status of this matter. 1 have reviewed my e-mail inbox, and | have no record of
this communication, It is my presumption that 1 unfortunalely missed this email
correspondence from Mz. Griffin, and my auto-delete function deleted this email after my firm's
prescribed time period. Beginning an Monday, January 28, 2039, I was in and out af my office in
Omaha, Nebraska as | was traveling back and forth to Central Wisconsin where my father-in-law
was on life support, | was traveling back and forth until my father-in-law passed away at the end
of February. During this family emergency, 1 presumably inadvertently missed Ms. Griffin's
February 4, 2019 cmall correspondence and admittedly did not respond.

in light of these circumstances, Respondent respectfully requests that the Commission
reconsider its determination issued on March 23, 2019. Respondent submils that the additional
evidence submitted with this létter responds to Ms. Griffin's request for additional information
and demonstrates that other employees outside of Charging Party's protected class were also
terminated for call avoidance. Respondent therefore respectfully submits that Charging Party's
charge shauld be dismissed and a no ressonable cause determination should be issued.

Please do not hesitate to reach out to me if I can provide you with any further

information, \
| ‘Sincerely, “eee [ [ Cc
rly OS bel CK te
i oN Z [2 nwal ts 7” -> ‘,
‘ Pe
A ty Elyse Brookhouser-Sisney
Enclosures

on Janel Goffin (w/encs.)
Shella Lafferty (w/encs.)

McGrath North Mullir & Kratz, PC LUO | First Netlonal Tower Sante B70 | 1601 Dodge St f Ormashe, NE 68102 | ner megeathoarth.com

 

+ dae gl
Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Page 4 of 8

First Data.
Approval Request for Termination

Employee First Name: Sg Employee Last Name:

Employee ID#: 273491 oe Department: POS North Terminal Support

Employee Title: : Assoclate Contact Center Tech = -s ;
Location: Hagerstown
Specialist

Hire Date: $/31/2016 Proposed Term Date: 1/23/2018
Terminatian Action Type: I-Unsatisfactory

_: Manageér/Supervisor Steven Vefa
Perf/Attendance .

Eligible for Rehire: No Date Requested: 1/23/2018

Reasons for Proposed Termination:

On 1/14/2018, REE teft o Merchant on o call and teft her desk for 10 minutes. When asked, [iifcamitted it
was true, but falfed to (ake responsibility: On 1/12/2018, ma was seen using her phoné on the production
floor. When asked EBbemitttea it, but folled to toke résponsibility for it, Since late last yeor, MMos not
been to work on time. Wille she hos been within the 7-minute restriction—-for the most port, she hos not been
on time. When asked obout it, FEBB foited to assume cesponsibility for her time, offering o variet y of excuses
for herlack of pramptness. ma was oro final that was In place since los t August.

Steps taken to Resolve:

a... put ona 2™ Level PIP, and subsequently a F inal PIP. | on given the phone number to
employee Assistance to help deal with her personal issues Schedule was changed so shé would have
. three days off to deal with her personal tife. aE. ‘had been moved 50 that she’d have two Team Leads

available to her to beip gulde her,

<

Person Submitting Request: Steven Vego

a ” Ops Manager:

ee Sania

 
Case 1:19-cv-02565-ADC . Document 56-13 Filed 10/30/20 Page 5 of 8

First Data.
Note to File (NTF)

Emptayee First Name:

 

Employee Last Name: |

Employee (D@: 273491 Department: POS North
Employce Title: CCO Tech Support Associate Location: Hagerstown
Perfannance Gap: Policy Violation Managor/Supervisor: Staven Vega

Date NTF Administered: 8/14/2017

Introductory Statement

GERBER «ies: Data expects ail employees to demonstrate the highest degree of integrity, responsibility and
professionalism at ali times. Employee conduct must not interfere with dally operations and to conduct
business at all times in 2 constructive and professional manner. In order to service our clients, call avoidance is

a type of action that affects our product in a negative fashion and jeopardizes the relationship between
customers and clients,

Cail avoidance consists of but is not limited to the following:
« Not answering the call
* Placing or recelving personal calls
Releasing calls prematurely
Sleeping at the workstation (could possibly miss 4 call}
, Placing your ptione line on hold, in “aftec call” or AUX unnecessarily
* Remaining on the line when transferring calls unnecessarily
* Partially signing on/off the system
* Accessing Internct without a legitimate business reason

* 6

Octail of issue

ConcernfSusinesa impact: On 8/13/2017, at 3:55 PM SB accessed a nénapproved, inappropriale
website, in violation of First Data policy and procedure.

Expectation/SMART Goa RE you are expected to handie all of your calls in a professional and
non-confrontational manner. Ht is expected that you will not:

* View any movies, stream video, or view any inappropriate sites as stated in the FD End User Policy
In your Employee Handbook,
* Access your personal email accounts while at work.

« Access any social networking sites, blogs, or transmit any Information via the internet unless it is
through First Data email,

it is expected that you will adhere to the established guidelines set up by CCO. Any further policy violations
_ will escalate this corrective action to the next ievel Action Plan up to termination of your employment,

1[Paha

 
 

Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Page 6 of 8

Statement of Undorsianding:

First Data,

Lundarstand thet my signature fs acknowledgement that t have discussed this document with my manager. | have read
and understand the document and reatire that (am not currently mecting tht minimum required level of performance
in my position. | yriderstand | may be subject ta disctioiinary action up to and Including termination of employment éf |
am unable to successfully meet these expectations, Have been given a copy for my records.

Emptoyce Signature: -

Managet’s Stonature:

 

Data;

 

Data:

 

 

Once signed — NTF Provisioning:
4 Copy to €impioyee

2 Capy to Manager File

3. Cany to the employeclilereauesis@iirsidats.com

 

 

2|Padge

 
Case 1:19-cv-02565-ADC: Document 56-13 Filed 10/30/20 Page 7 of 8

 

 

 

from ea teen,
Te: \ Erbe pen :
Sates: Pe Fer four entindy
Oto Morvaz, Wpremter 6, 2008 riPitG Ade
sfacheerates aaa,
Hey thie. wpdiitas etteghad, .
*Fermed on 2/13/16
sAnnetic apnepirad for cali avoidance | ; . :
See “Sw wae a ght Trikes Sy are Tre we . 2 oe
. Te ihinat on Notice ry
Termination tories 7 Citective aia
‘ Date: “ .
mare | a
. Warne: ’ ,
; Tram
Hapsrsiown . - fu ry, Rely
ze Nansgen $i-Dlay, Kelty
B/SHRO17 ayewith
. Company:
rua? cays In
Denstiment:
bed yu,
Shanun Speak \
Tyrertcr 9 (CO Opa ation
teas Mata, 4 Wetter Mandend Parwoy, Hegertoent, M0 ae
Pee, MOL a EELS
Ce 7 ATH ES AED
SOA epem Ate deacon | lintegts core
First Data. . a

. Proms Séae, Shaace
font: Tuesday, Sabruary £3, 1018 60d PM
To: Rags tay, Hrisly
‘ Ce. fraghs, Traci
Subyec IE fee your records
he, Feist Ta keen foe wou records .
+ Feist PP detverad for cal avoidance on ftonday ererning 44 well ap attendance within JO dact
#2 quesuioned Paris about 3S eunute variance, per his oners, that he fa ger ited in the moseig
[outlined tne email below fc shaw he was 13 sdnutes late logging ffi fraen gneling his Lreatast, skinough ta pated Lie ume mock
apnragelare hy '
ermal Trac! Whe to O66 hin 1 reed (hs eel, he was awny from has desk, Upon retucning he picked wo the Sine and thanyed tus
merchant for holding
#h weal ca Anaetic and the supported (tem for cat ds aidasce
fad Saat Ag Bat —
Hey Trent were mat go (alt yl
fa whee away when she Er DLE
Tw ieg. he cares, cack ard ghttoed up tha phne
fen taut ser chanit oot Fey's (4 gO Oothy
THAT Cates hu pe
lund Ryneite Wy gy oe '
MEE
Trani pons,
Shanda Spaak
Steere {0D Ongreote
Facey Gata LACAN Alas stoned Packers, Megortden WO Dad
O8écee SER Sat
hear vad bh Ue

mutta sr | beaideta cor.

hea tor she
First Data.

from Speaa, these

Senn: Cueaday. Fetrisery V9 TOUR La? PM
Pe

er hugs -Glay, Kester Paris, Trad

 

temo ® wae tee . Swe mm aa . oo sofa

 

 
 

 

 

‘
q

Case 1:19-cv-02565-ADC Document 56-13 Filed 10/30/20 Page 8 of 8

Sabtject Phone Lars . ‘
ety pi winited fo inch hae aboul yous existing login te the phove sad how that conaecis to the PIP thet was given by Gisty
Mace she 1¢ ul ol the office and you had tofde ueitions for Tact thope this adds ctatily lo how une day can impact your nveralt
petigrmance scmecatd, Pheasé det me how cP yoy would fhe to dacuss in furthe: getad,
ton 2f12/18 - aAnadey
You Inpredinte yout phone at 10-4 3, DS mlectes jate
"Tou Maged oul OF your phone 45 12:40, tering at LU1, 27 menute bread [shoud be 14 minvtest
«You logged out ac :S 1 returning at Jom, 9 nunutes (2]
* You logeed nu at d0apm , returning al U-30nin, 47 minute lunch [should he 30 minses) . ‘
* You higeed oul at 4:59am, returmiog at $:0% 0, 10 minules (7) ,
* fou logged aut at G'G8pTn, rolurning af G:26nen. 21 smautes should bo 15 Ininutés)
# You inyged ont at 6:30pm, returning at écaSem, $ minutes (7) ‘
oCepiiiure for the day at? O2pre
fhe mage bulowis in Cente si
il U Agen: togiriflagows -
Report Edit Fornet Yoo Oruam Help

 

LogiasLoquuc
Logie Denes 2/427 2600-3/43/2008 |
Pedneed: 2795/3903 32:30 FH:
Beh: ath ‘
Mogha Wain degaut Logon:
Agest Enta Time “Rete Tine = ate

ielvhaipdidniniatrh- spi= eaiprmaNEapa tee CEE SLE LRT PECL LE ETL Tee

s1gge
34Ot4
Ji0te
abe
J408&
Wob6
24086
aidza
atte
aOkG

* gran dytaztona

TOPOL Le f2a14
f:097H Qia/ 2048
ar dORM Te La szeng
asim rise 2grk
SvRORM 21a 2008
Si2aTH 2/tb foie
GaySTH 21272018
Sr MIeM Ista yon

Lis ace Beto eae

Visatam Pes 2008

CLiegan 2772/2078
Corsi PM ya redonde.
Tyaseet w/b F/3H ik
ASTRA a/b asa e
Rigepre 2732/3014
Siasemt asazezere
S:o¢ 2/17/7018
GG2HH 22272016
VOidsan Jvtaviore
PRASOAM T/L s3OR6

 

aades S21 gOeM Ur asz01e
frank yuu, : ‘
Shanon $peeh
Dee | £¢0 Operations
Fas Date t Western: Maryland Pathway, « ageriowr, MET LTO : :
Aihee, AOE-PHG-6417 ,
Vall 340-625-4099 ‘ : oO
are pe hetcdsta ce | ede:

First Data.

 
